DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 03/17/2021, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-3 allowed.
The following is an examiner’s statement of reasons for allowance: It is the opinion of the Examiner that the prior art of record neither anticipates nor renders obvious a radial press comprising: a basic structure (1 ), a multiplicity of press jaws (24) disposed around a press axis (X) and a drive unit, which acts on the multiplicity of press jaws, is braced on the basic structure (1) and by means of which the press jaws (24) can be moved radially toward and away from the press axis (X), wherein radially outside the press jaws (24), at least one first fiber structure (20) that surrounds them by extending in annularly closed form around the press axis is provided in a plane oriented substantially perpendicular to the press axis (X), wherein the at least one first fiber structure (20) is part of the drive unit, wherein the radial press is constructed as a compression-ring or hollow piston press with a housing (85), which forms the basic structure (1) and in which a compression ring (86) or hollow piston containing the at least one first fiber structure (20) can be displaced parallel to the press axis (X), and wherein the radial press further comprises a second fiber structure provided at an outer circumference of the housing, the second fiber structure radially outside of the first fiber structure. Searching by the examiner yielded the following prior art:

A further prior art, Hellgren (US 7150177), teaches at least one first fiber structure that surrounds a basic structure by extending in annularly closed form around the press axis is provided in a plane oriented substantially perpendicular to the press axis, wherein the at least one first fiber structure is part of the drive unit, and further comprises a second fiber structure provided at an outer circumference of the housing, the second fiber structure radially outside of the first fiber structure.
However, though it would be obvious for the first fiber structure of Hellgren to be part of the drive unit of Schrock it would not have been obvious to have this first fiber structure configured to be displaced parallel to the press axis. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN SCHOMMER whose telephone number is (571)270-7988.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays 07:30-17:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN SCHOMMER/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725